
	
		I
		112th CONGRESS
		1st Session
		H. R. 2285
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the War Powers Resolution to require the
		  President to develop a post-deployment strategy when introducing the United
		  States Armed Forces into hostilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Post-deployment Strategy
			 Act of 2011.
		2.Inclusion of
			 post-deployment strategy
			(a)Purpose and
			 policySection 2(a) of the War Powers Resolution (50 U.S.C.
			 1541(a)) is amended by striking circumstances, and to the continued use
			 of such forces in hostilities or in such situations and inserting
			 circumstances, to the continued use of such forces in hostilities or in
			 such situations, and to the post-deployment strategy described in section
			 8(d)..
			(b)ReportingSection
			 4(a) of the War Powers Resolution (50 U.S.C. 1543(a)) is amended—
				(1)in subparagraph
			 (B) by striking and at the end;
				(2)in subparagraph
			 (C) by striking the period at the end and inserting ; and;
			 and
				(3)by adding after
			 subparagraph (C) the following new subparagraph:
					
						(D)the
				post-deployment strategy described in section
				8(d).
						.
				(c)Interpretation
			 of joint resolutionSection 8 of the War Powers Resolution (50
			 U.S.C. 1547) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)For purposes of
				this joint resolution, the term post-deployment strategy means a
				clear plan of action that—
							(1)articulates the
				interests of the United States at stake;
							(2)defines the policy
				objectives of the United States with respect to such introduction;
							(3)lays out a
				strategy for achieving the policy objectives referred to in paragraph (2);
				and
							(4)includes a plan
				for withdrawal of United States Armed Forces from such hostilities or such
				situations based on the achievement of the policy objectives referred to in
				paragraph
				(2).
							.
				
